911 F.2d 724Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jo Ann SHEPARD, Plaintiff-Appellant,v.Frederick C. MALKUS, Jr., Edward H. Nabb, Edward H. Nabb,Jr., Harrington, Harrington & Nabb, Theodore L.Bramble, W. Wayne Brown, DorothyMcGlaughlin, Teresa D.Wheatley,Defendants-Appellees.
No. 89-1767.
United States Court of Appeals, Fourth Circuit.
Submitted June 20, 1990.Decided July 27, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Walter E. Black, Jr., District Judge.  (C/A No. 88-1984-B)
Jo Ann Shepard, appellant pro se.
John Wheeler Glenn, O'Connor, Preston, Glenn & Smith, Baltimore, Md., Wallace Albert Christensen, Susan Amy Yashar, Ross, Dixon & Masback, Washington, D.C., for appellees.
D.Md.
AFFIRMED.
PER CURIAM:


1
Jo Ann Shepard appeals the district court's dismissal of this civil action brought pursuant to the Racketeer Influenced and Corrupt Organizations Act (RICO), 18 U.S.C. Secs. 1961 et seq.    Shepard alleged that defendants violated RICO because of their successful effort to have Shepard removed as trustee of two testamentary estates.  Additionally, Shepard raised seven pendent state claims.  We find that Shepard did not demonstrate a pattern of racketeering activity that would state a RICO violation.  Further, as the RICO claim was the sole basis for federal jurisdiction, and because there was no independent basis for jurisdiction over the state claims, we agree with the district court's decision that it lacked authority to consider those claims.  We accordingly affirm the district court's dismissal of the action.   See H.J. Inc. v. Northwestern Bell Telephone Co., 57 U.S.L.W. 4951 (U.S. June 26, 1989) (No. 87-1252);  Menasco, Inc. v. Wasserman, 886 F.2d 681, 683 (4th Cir.1989).  As our review of the record and other materials before the Court indicates that it would not significantly aid the decisional process, we dispense with oral argument.


2
AFFIRMED.